Citation Nr: 0406432	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-10 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from March 1969 to 
February 1972.  Appellant received an other-than honorable 
discharge; however, the discharge was upgraded to "under 
honorable conditions" by a Discharge Review Board in July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for hearing loss.

The Board notes that appellant was scheduled to testify at a 
hearing before the RO in December 2003 but failed to appear 
as scheduled.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2003).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's appeal was pending as of the date of enactment of 
the VCAA, so the VCAA applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  
The VCAA specifically provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In this case, appellant's Notice of Disagreement was filed in 
August 1998, prior to enactment of the VCAA.  The claim was 
readjudicated, and the denial continued, via a Statement of 
the Claim (SOC) in July 2002, after the enactment of the 
VCAA.  It appears that appellant did not receive the benefit 
of the duty-to-notify and duty-to-assist provisions of the 
VCAA either before or after the readjudication of the claim.   
The Board accordingly finds that there is an outstanding duty 
to notify in regard to this claim.

The Board also notes that RO's denial relies in large part on 
the fact that appellant's discharge physical does not record 
an in-service hearing loss.  However, the discharge physical 
was conducted in January 1972.  The service medical record 
shows that appellant was treated for a professed hearing loss 
in the left ear in February 1972, after the separation 
physical but while appellant was still in service.  There is, 
accordingly, an open question as to whether appellant's 
current hearing loss can be attributed to an in-service 
event.

Appellant, and his representative, have advanced two theories 
of causation.  One theory is that appellant suffered a 
hearing loss, particularly in the left ear, due to noise 
trauma in Vietnam.  The other theory is that the otitis media 
for which appellant was treated in February 1972 resulted in 
a residual hearing loss.

Audiograms from appellant's separation physical, from his 
treatment in February 1972, and from a VA medical examination 
in June 1984 are on file.  However, the Board finds that an 
actual physical examination of appellant's ears is necessary 
to determine whether appellant currently has a hearing 
disability and, if so, whether the pathologies contributing 
to that disability are, or are not, service connected.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for right knee disability are 
satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  RO should arrange appropriate VA 
ear, nose, and throat, and audiological 
examinations, to establish whether 
appellant has a current hearing 
disability.  To the extent possible, 
the examiner(s) should diagnose all 
pathologies that contribute to 
appellant's professed hearing 
disability and render an opinion in 
regard to the etiology of each.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner(s) 
for review prior to examination(s).  
After reviewing the file and examining 
the appellant, the examiner(s) should 
provide an opinion as to whether 
appellant has a current hearing 
disability, and, if so, whether it is 
more likely than not that said 
disability was incurred in, or 
aggravated by, military service.  The 
rationale for the finding should be set 
forth.  If determination cannot be made 
without resort to speculation, the 
examiner(s) should so state.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for right knee disability.  
In order to comply with all notice and 
duty to assist provisions, the RO 
should conduct a de novo review of all 
evidence associated with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




